Citation Nr: 0205697	
Decision Date: 06/03/02    Archive Date: 06/13/02

DOCKET NO.  00-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES


1.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia, paranoid type.
 
2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to May 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Charleston, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), in which claims for an increased 
rating for paranoid-type schizophrenia and TDIU were denied.

At the June 2001 Board hearing held in Washington, DC, the 
representative raised the issue of service connection for 
alcohol abuse, which is inextricably intertwined with the 
issues on appeal.  See Board Hearing Transcript at 16.  
Pursuant to Chairman's Memorandum 01-01-13 (June 25, 2001), a 
temporary stay was imposed on the adjudication of such claims 
pending final resolution of Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  The stay has now been lifted 
and the Board may proceed with the matters at hand.  See 
Chairman's Memorandum 01-02-02 
(Mar. 21, 2002).


REMAND

As noted above, at the June 2001 Board hearing, the 
representative raised the issue of service connection for 
alcohol dependence/abuse (and for a liver disorder due to 
alcohol abuse).  Inasmuch as that matter is inextricably 
intertwined with the issues on appeal, the case must be 
remanded for the RO to adjudicate the pending service 
connection claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Since the case must be remanded, the Board will ask 
the RO to accomplish additional necessary development while 
the case is at the RO. 

The veteran's last VA examination was performed in January 
2000, and another examination is necessary to address the 
current status of service-connected schizophrenia and certain 
medical questions.  Additionally, there is evidence that the 
veteran has been receiving Social Security disability 
benefits and has participated in a VA vocational 
rehabilitation program, records of which should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

3.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation, VA and non-VA, for his 
psychiatric disorder since November 1998, 
and all sources of treatment or 
evaluation, VA and non-VA, for alcohol 
related problems since his discharge from 
service.  After obtaining appropriate 
authorization, the RO should obtain any 
medical records not currently on file, to 
include any additional records from 
Spartanburg General Hospital, Brierwood 
Hospital, Charter Hospital of Greenville, 
and the Spartanburg Area Mental Health 
Center.  In any event, the RO should 
obtain any additional medical records 
since June 2000, from the Greenville, 
South Carolina, VA Satellite Outpatient 
Clinic.  Additionally, the veteran should 
be asked to identify or submit any medical 
evidence or opinion that links his alcohol 
abuse to schizophrenia on the basis of 
causation or aggravation, and the RO 
should help him obtain any evidence 
identified.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

4.  The RO should associate the veteran's 
VA vocational rehabilitation file with the 
claims folder.

5.  The RO ask the Social Security 
Administration for a copy of any 
disability claims filed by the veteran, 
the medical evidence considered in his 
claims, and any decisions reached.  If the 
attempts to obtain this evidence are 
unsuccessful, the RO should comply with 
the notice provisions of the VCAA of 2000.

6.  The veteran is hereby advised of the 
importance of appearing for a rating 
examination and of the potential 
consequences of failing to report for an 
examination without good cause.  When a 
claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a 
benefit that was previously disallowed, or 
a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (2001). 

7.  After the above development has been 
completed to the extent possible and any 
additional evidence has been added to the 
record, the veteran should be afforded a 
VA psychiatric examination by a board-
certified psychiatrist.  Notice of the 
examination date should be documented in 
the claims folder.  The claims folder 
should be made available to the examiner, 
the review of which should be 
acknowledged in the examination report.  
Additionally, the examiner should be 
instructed to read this remand.  Any 
indicated tests and studies, including 
psychological studies (if deemed 
warranted by the psychiatrist) should be 
conducted.  The primary purposes of the 
examination are to ascertain any symptoms 
and manifestations of schizophrenia, and 
to determine whether alcohol 
dependence/abuse is related to the 
service-connected schizophrenia. 

It is essential that the examiner review 
the entire record, including the service 
medical records and post-service medical 
evidence which generally has shown 
diagnoses of alcohol (and drug) 
dependence as Axis I diagnoses, along 
with schizophrenia as a separate Axis I 
diagnosis.  The post-service medical 
evidence also documents a personality 
disorder and contains diagnoses of 
schizophrenia by history and malingering.  
Before making any current diagnoses the 
examiner should be familiar with the 
veteran's psychiatric history dating back 
to service.  

The psychiatric examination report should 
reflect diagnoses of all psychiatric 
disorders found.  If alcohol 
dependence/abuse is diagnosed the 
examiner should render an opinion on 
whether it was at least as likely as not 
caused or permanently worsened by 
service-connected schizophrenia.  The 
examiner should also describe all 
psychiatric symptoms and manifestations 
and, if possible, specify which are 
associated with schizophrenia and which 
are attributable to any personality, or 
other unrelated, disorders.  The examiner 
should provide a multi-axial assessment 
to include a Global Assessment of 
Functioning (GAF) score, making a 
distinction, if possible, between the 
score warranted based on all psychiatric 
disorders and the score warranted based 
on only schizophrenia (and related 
disorders, if any).  The examiner should 
also discuss the veteran's employability 
in light of each of the following:  (1) 
schizophrenia, (2) alcohol dependence; 
(3) drug abuse; and (4) any personality, 
or other psychiatric, disorders.  If the 
examination report is not responsive to 
the Board's instructions, the RO should 
return it to the examiner.  

8.  The RO should then adjudicate the 
claim of service connection for alcohol 
dependence/abuse claimed as secondary to 
service-connected schizophrenia, with 
consideration of Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  The RO also 
should consider the matter of service 
connection for a liver disorder claimed 
as secondary to alcohol abuse raised at 
the Board hearing.  If service connection 
is not granted for alcohol 
dependence/abuse or any other alcohol-
related disorder, the veteran must be 
notified of the need to file a notice of 
disagreement if he disagrees.

9.  Thereafter, the RO should readjudicate 
the issue of an increased rating for 
schizophrenia (along with alcohol 
dependence/abuse if found to be service 
connected) and the issue of TDIU.  If any 
claim on appeal remains denied, the 
appellant and the representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


